 THE PIERRE APARTMENTS445Abraham Sommer,d/b/a The PierreApartmentsandLocal 734, Service Division,Laborers InternationalUnionofNorthAmerica,AFL-CIO.Case22-CA-6089April 21, 1975DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND KENNEDYrelied on its memorandum in opposition to motion forsummary judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARY JUDGMENTUpon a charge filed on October 8, 1974, by Local734, Service Division, Laborers International Union ofNorth America, AFL-CIO, herein called the Union,and duly served on Abraham Sommer, d/b/a ThePierre Apartments, herein called Respondent, the Gen-eral Counsel of the National Labor Relations Board, bythe Regional Director for Region 22, issued a com-plaint on November 14, 1974, against Respondent, al-leging that Respondent had engaged in and was engag-ing in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on August 30, 1974,following a Board election in Case 22-RC-6117 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about September 13, 1974, and at all times there-after,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative,although theUnion has requested and is requesting it to do so. OnNovember 20, 1974, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On December 19, 1974, counsel for the GeneralCounsel filed directly with the Board a motion forsummary judgment. On January 6, 1975, the Respond-ent filed a memorandum in opposition to motion forsummary judgment. Subsequently, on January 7, 1975,the Board issued an order transferring the proceedingto the Board and a notice to show cause why the Gen-eral Counsel's motion for summary judgment shouldnot be granted. Respondent responded stating that itOfficial noticeis taken ofthe recordin the representation proceeding,Case 22-RC-6117, formerly 22-RC-7017, as the term "record"is definedin Secs.102.68 and 102.69(g) of the Board's Rules and Regulations,Series8, as amended.SeeLTV/Electrosystems, Inc.,166 NLRB 938 (1967), enfd.388 F.2d 683 (C.A. 4, 1968);Golden AgeBeverageCo.,167 NLRB 151(1967), enfd. 415 F.2d 26 (C.A. 5, 1969);Intertype Co. v. Penello,269F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378 (1967), enfd.397 F.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.In its answer to the complaint and in its motion inopposition to the motion for summary judgment Re-spondent contends that it is not obliged to bargain withthe Union, because the certification of the Union wasinvalid since the Regional Director erroneously over-ruled its objections to the conduct of the election in theunderlying representation proceeding and denied it ahearing thereon. The General Counsel contends that allmatters sought to be litigated herein were disposed ofby the Regional Director in his report on objectionsand by the Acting Regional Director in his order onmotion for reconsideration. We agree with the GeneralCounsel.Our review of the record in Case 22-RC-6117 dis-closes that, in an election conducted pursuant to anagreement for consent election, the vote was 5 to 4 infavor of the Union with no unresolved challenges. Re-spondent filed timely objections to the conduct of theelection alleging, in essence, that the Board agent con-ducting the election had closed the polls early and re-opened them to permit an employee to vote; improperlyrefused to permit Respondent to maintain its challengeto the ballot of a supervisor; failed to interpose a chal-lenge to a ballot when a union challenge to the ballotwas withdrawn; and permitted a supervisor to vote.After an investigation the Regional Director overruledRespondent's objections and certified the Union.Thereafter, Respondent filed a motion for reconsidera-tion which was denied by the Acting Regional Directoron October 8, 1974, in an order denying motion forreconsideration on the ground that it raised no mattersnot fully considered by the Regional Director in hisAugust 30, 1974, report on objections and certification.In its memorandum in opposition to the motion forsummary judgment Respondent reiterates the conten-tions advanced in its objections and in its motion forreconsideration which, as noted above, were consideredand disposed of, respectively, by the Regional Directorand the Acting Regional Director.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a prior217 NLRB No. 68 446DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentation proceeding.'Here,Respondent notonly raises no issues not determined by the RegionalDirector under his authority to make final and bindingdeterminations bestowed upon him by the parties to theconsent election agreement, but it also has failed toappeal the Regional Director's determinations to theBoard.In itsmemorandum in opposition to the motion forsummary judgment Respondent seeks to have the caseremanded to the Regional Director for hearing, con-tending that the Regional Director erroneously over-ruled Respondent's objection to the resolution of achallenge to a ballot without affording Respondent ahearing on conflicting evidentiaryallegations,and thatthe Boardagent misledRespondent's representatives asto their right to challenge the determinative ballot afterthe Union had withdrawn its challenge thereto. Re-spondent is thus contending, in substance, that the Re-gional Director's decision was arbitrary and capricious.It appears from the record in the representation pro-ceeding that the Boardagentclosed the polls after be-ing informed by the observers that all eligible votershad cast ballots. Prior to the opening of the ballot box,the assistant to the president of the Respondent advisedthe Board agent that employee Lekaj had not voted andoffered to tell Lekaj that the polls were opened. TheBoard agent reopened the polls to accept Lekaj's ballotwhich the Union challenged on the ground that he wasa supervisor. After the counting of the ballots, whichdisclosed that four were cast for, and four against, theUnion, the Union withdrew its challenge to Lekaj'sballot. The Respondent then sought to challenge Le-kaj's ballot.The Regional Director found, and Re-spondent does not deny, that Respondent had listedLekaj as an eligible voter on the eligibility list submittedto the Regional Office prior to the election and that,when the Board agent had unsuccessfully attempted toresolve the Respondent's challenge to Lekaj's ballotprior to the ballot count, Respondent's representativeagreed that Lekaj was an eligible voter. Later, followingwithdrawal of the Union's challenge and following itsown statement that it was challenging Lekaj's vote,Respondent signed a statement,agreeingthat Lekajwas an eligiblevoter, on the challenged envelope atwhich time the ballot was opened and counted.It has long been the Board's policy to refuse to re-view the merits of a Regional Director's determinationsunder a consent-election agreement, which the partiesagreeare final and binding upon them, unless fraud,misconduct, or such gross mistakes are found so as toimply bad faith and support a conclusion that the rul-2SeePittsburgh Plate Glass Co. v. N.L.R.B.313 U.S. 146, 162 (1941);Rules and Regulations of the Board,Secs.102.67(t) and 102.69(c).3Vanella Buick Opel,Inc.,196 NLRB215 (1972),and cases cited in fn.4 therein.ings were arbitrary or capricious.' On the record herewe find that the consideration of the entire recordbefore the Regional Director constituted a sufficientinvestigativebasis for his determinations in Case22-RC-6117 which were neither arbitrary nor capri-cious.We, therefore, find no issue has been raised thatisproperly litigable in this unfair labor practiceproceeding.'Accordingly, we grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, an individual enterprise with an officeand apartment house in Hackensack, New Jersey, isengaged in the business of providing apartment housingand related services. During the past year Respondenthad a gross revenue in excess of $500,000 from itsHackensack apartment house. During the same perioditpurchased fuel valued in excess of $50,000 from sup-pliers within the State of New Jersey who purchased itfrom sources outside the State of New Jersey.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.11.THE LABOR ORGANIZATION INVOLVEDLocal 734,Service Division,LaborersInternationalUnion of North America, AFL-CIO,is a labor organi-zation within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:In its answerto the complaintRespondenthas in effectdenied certainallegationsof the complaint. As toRespondent's status as an employerwithin the meaningof Sec. 2(6) and (7) of the Act, and theUnion's statusas a labor organizationwithin themeaning ofSec. 2(5) of the Act, these werestipulatedby the Respondentand so foundby theRegionalDirector in theunderlyingrepresentation proceeding,Case 22-RC-6117, and thereforemay not berelitigated herein.SeeRaub Supply Company,215 NLRB No.75 (1974). As to the requestto bargain,there areattached to the GeneralCounsel's Motion for SummaryJudgment copies oftwo letters from theUnion toRespondent in which bargaining was requested.The contents ofthese lettershave not been controverted or alluded to by theRespondentand thus establish the deniedallegation of the complaint.Accordingly, thesethree denied allegations are deemedto be trueand are sofound.Jason/Em-pire, Inc.,212 NLRB 137 (1974). THE PIERRE APARTMENTSAll service employees employed at Respon-dent'sHackensack Apartment House,includingdoormen,porters,and maintenance employees,but excluding all office clerical employees, profes-sional employees,guards, all other employees, andall supervisors as defined in. the Act.2.The certificationOn July 18, 1974, a majority of the employees ofRespondent in said unit,in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 22 designated the Union as their representa-tive for the purpose of collectivebargainingwith theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton' August 30, 1974, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B.The Request ToBargain andRespondent'sRefusalCommencing on or about September 13, 1974, andon or about October 2, 1974, and atall timesthereafter,the Union has requested the Respondent to bargaincollectively with it as the exclusive collective-bargain-ing representative of all the employees in the above-described unit.Commencing on or about September13, 1974, and continuing at all times thereafter to date,the Respondent has refused, and continues to refuse, torecognize and bargain with the Union as the exclusiverepresentative for collective bargaining of all employeesin said unit.Accordingly, we find that the Respondent has, sinceSeptember 13, 1974, and at all times thereafter, refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and(1) of the Act,we shall order that447it cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit willbe accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229 (1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);Burnett Construction Com-pany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Abraham Sommer, d/b/a The Pierre Apartments,is an employer engaged in commerce within the mean-ing of Section 2(6) and(7) of the Act.2.Local 734, Service Division, Laborers Interna-tional Union of North America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3.All service employees employed at Respondent'sHackensack Apartment House, including doormen,porters, and maintenance employees, but excluding allofficeclericalemployees,professionalemployees,guards, all other employees, and all supervisors as de-fined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.Since August 30, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of the Act.5.By refusing on or about September 13, 1974, andat all times thereafter to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and therebyhas engaged in and is engag- 448DECISIONSOF NATIONALLABOR RELATIONS BOARDing in unfair labor practices within the meaning ofSection 8(a)(l) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Abraham Som-mer, d/b/a The Pierre Apartments, Hackensack, NewJersey, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Local 734, Service Division, La-borersInternationalUnion of North America,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All service employees employed at Respon-dent'sHackensack Apartment House, includingdoormen, porters, and maintenance employees,but excluding all office clerical employees, profes-sional employees, guards, all other employees, andall supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its office and apartment house in Hacken-sack, New Jersey, copies of the attached notice marked"Appendix."'Copies of said notice, on forms pro-vided by the Regional Director for Region 22 afterbeing duly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or cov-ered by any other, material.(c)Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with Local 734,Service Division, Laborers International Union ofNorth America, AFL-CIO, as the exclusive repre-sentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All service employees employed at Respon-dent'sHackensack Apartment House, includ-ing doormen, porters, and maintenance em-ployees,but excluding all office clericalemployees, professional employees, guards, allother employees, and all supervisors as definedin the Act.ABRAHAM SOMMER, D/B/A THEPIERRE APARTMENTS